Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,156,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims alter the claim scope of the parent.

US Patent No. 11,156,992 B2
App. 17/304,611
1. A computer-implemented method for training a deep-learning controller to control a manufacturing process executed in a manufacturing system comprising a plurality of process stations, comprising: 


receiving, by the deep-learning controller, a first set of control values associated with a first process station of the plurality of process stations, wherein the first set of control values are attributes of the first process station; 

predicting, by the deep-learning controller, an expected final output for an article of manufacture, based on the first set of control values; 

receiving, by the deep-learning controller, a second set of control values associated with a second process station of the plurality of process stations, wherein the second set of control values are attributes of the second process station; 

predicting, by the deep-learning controller, an updated expected final output for the article of manufacture, based on the second set of control values; 

determining if the deep-learning controller can control the manufacturing process based on the expected final output and the updated expected final output by: receiving, by the deep-learning controller, an actual value associated with the article of manufacture following processing in the manufacturing system, comparing the expected final output with the actual value, and determining that the expected final output is within a threshold confidence level of the actual value, comparing the updated expected final output with the actual value, and determining that the updated expected final output is within the threshold confidence level of the actual value; and based on the determining, assuming control of the manufacturing process by the deep-learning controller.
1. A computer-implemented method for training a deep-learning controller to control a manufacturing process executed in a manufacturing system comprising a plurality of process stations, comprising: 


training, by a computing system, a deep learning processor to predict an expected intermediate value or an expected final output for an article of manufacture undergoing the manufacturing process, 

wherein the training comprises: learning, by the deep learning processor, to generate the expected intermediate value or the expected final output based on a set of control values output from a process station from the plurality of process stations identifying, by the computing system, key influencers in the set of control values that most impact the expected final output; 

based on the key influencers, generating, by the computing system, a robust training data set for continual training of the deep learning processor, wherein the robust training data set comprises new control inputs comprising conditions for generating intermediate values that exceed an expected fluctuation but yields final outputs that are in specification; and 

re-training, by the computing system, the deep learning processor to predict the expected final output based on the robust training data set.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/            Examiner, Art Unit 2115